NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 10 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KEY BRAND ENTERTAINMENT, INC.,                   No. 08-56871
a Delaware corporation,
                                                 D.C. No. 2:08-cv-02416-AHM-E
             Plaintiff - Appellee,

  v.                                             MEMORANDUM *

DANCAP PRODUCTIONS, INC., an
Ontario corporation,

             Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                    A. Howard Matz, District Judge, Presiding

                       Argued and Submitted March 4, 2010
                              Pasadena, California

Before: RYMER, WARDLAW and N.R. SMITH, Circuit Judges.

       Dancap Productions, Inc. (“Dancap”) appeals the district court’s order

granting Key Brand Entertainment, Inc.’s (“Key Brand”) petition to compel




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
arbitration. The district court exercised jurisdiction under 28 U.S.C. § 1332, and

we have jurisdiction under 9 U.S.C. § 16 and 28 U.S.C. § 1291. We affirm.

      The district court did not err in concluding that the arbitration provision in

the Additional Rights Agreement encompasses Key Brand’s request for an

interpretation of the parties’ agreements. See Balen v. Holland Am. Line Inc., 583

F.3d 647, 652 (9th Cir. 2009) (standard of review). The parties’ dispute as to the

proper interpretation of the agreements falls squarely within the arbitration

provision, which covers of “[a]ny dispute . . . arising out of or relating to” the

agreement, “including, but not limited to, the interpretation . . . thereof.” Because

the arbitration provision expressly covers disputes as to the interpretation of the

agreement, the provision’s exclusion of “claims for injunctive or equitable relief”

does not apply. Therefore, the district court acted properly in ordering arbitration

pursuant to the Federal Arbitration Act. See 9 U.S.C. § 4; Chiron Corp. v. Ortho

Diagnostic Sys., Inc., 207 F.3d 1126, 1130–31 (9th Cir. 2000).

      AFFIRMED.




                                           2